PER CURIAM.
There is no ground for the contention that the verdict was against the weight of the evidence; the plaintiff’s testimony being corroborated by a disinterested witness and opposed only by the testimony of the persons in charge of the car.
The criticism of the instructions to the jury is made for the first time on appeal, and involves merely a choice of words in the statement of familiar propositions of law. If counsel had desired a modification of the words used, it was for him to request it.
The application for a postponement to obtain the attendance of witnesses was not seasonably made, and, there being no suggested excuse for delaying the motion until the close of the plaintiff’s case, the denial involved no abuse of discretion.
Judgment and order affirmed, with costs.